IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30046
                          Conference Calendar



LEAVORDA L. SMALLEY,
                                           Plaintiff-Appellant,

versus

DEPARTMENT OF CORRECTIONS ET AL.,

                                           Defendants,

WILLIE THOMAS,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 99-CV-246-D
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Leavorda L. Smalley, Louisiana prisoner # 106878, appeals

the district court’s order granting a judgment as a matter of law

in favor of Willie Thomas.    Smalley argues that the district

court erred in holding that he had not presented sufficient

evidence to establish that Thomas used excessive force against

him and in granting a judgment as a matter of law in favor of

Thomas.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30046
                                -2-

     This court reviews de novo the district court’s grant of a

judgment as a matter of law, using the same standards as the

district court.   Hidden Oaks Ltd. v. City of Austin, 138 F.3d
1036, 1042 (5th Cir. 1998).   Under Rule 50, a court must render

judgment as a matter of law when “`a party has been fully heard

on an issue and there is no legally sufficient evidentiary basis

for a reasonable jury to find for that party on that issue.’”

Reeves v. Sanderson Plumbing Prod., 530 U.S. 133, 149 (2000)

(citation omitted); Mattern v. Eastman Kodak Co., 104 F.3d 702,

705 (5th Cir. 1997).

     Smalley has not provided a trial transcript.    Review of the

district court’s judgment as a matter of law requires de novo

review of the entire record, including the trial transcript.        See

Reeves, 530 U.S. at 150.   Without a transcript, this court cannot

review whether the district court erred in granting a judgment as

a matter of law as it is impossible to determine whether there

was a legally sufficient evidentiary basis for a reasonable jury

to find for Smalley.   See id. at 149.    Because Smalley has not

provided a transcript, he cannot show that the district court

erred in granting a judgment as a matter of law in favor of

Thomas.   Therefore, the district court’s judgment is affirmed.

     AFFIRMED.